Citation Nr: 0909519	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an earlier effective date for the grant of 
service connection for a lumbar spine disability, to 
include degenerative disc disease (DDD).

2.	Entitlement to service connection for post-operative 
residuals of a deviated nasal septum.

3.	Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  That 
decision, in relevant part, denied service connection for a 
back disorder, post-operative residuals of a deviated nasal 
septum, and sinusitis.  The RO issued a notice of the 
decision in July 2003, and the veteran timely filed a Notice 
of Disagreement (NOD) as to these issues that same month.  
Subsequently, in September 2003 the RO provided a Statement 
of the Case (SOC), and shortly thereafter, also in September 
2003, the veteran timely filed a substantive appeal as to the 
issues of service connection for a back disorder, post-
operative residuals of a deviated nasal septum, and 
sinusitis.

The veteran requested a Travel Board hearing on these 
matters, which was held in May 2006 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.  In 
March 2007 the Board remanded the case for additional 
development, to include providing proper Veterans Claims 
Assistance Act (VCAA) notification and affording the veteran 
VA orthopedic and ear, nose and throat (ENT) examinations.  
As to the claims for service connection for post-operative 
residuals of a deviated nasal septum and sinusitis, the 
Appeals Management Center (AMC)/RO issued Supplemental 
Statements of the Case (SSOCs) in December 2007, January 
2008, and February 2008.  

With respect to the claimed back disorder, in November 2007, 
the AMC issued a decision, which granted service connection 
for DDD with L4-L5 disk and central canal bilateral foraminal 
stenosis and disk desiccation at L5-S1 and lumbar, evaluating 
this disability at 10 percent from October 19, 2002.  
Thereafter, in April 2008, the veteran timely submitted an 
NOD as to the effective date assigned and also raised the 
possible issue of entitlement to additional ratings based on 
neurological impairment of the extremities either related to 
or secondary to the now service connected back disability.  
The record reveals, however, that the AMC/RO has not yet 
addressed the earlier effective date claim, or addressed 
whether the NOD raised new secondary service connection 
claims or is challenging the rating already assigned.   
Further, no SOC has been issued in response to the veteran's 
NOD as to the effective date assigned.  Consequently, the 
Board must remand this issue so that the AMC/RO can send the 
veteran an SOC, and provide him an opportunity to perfect an 
appeal by the timely filing of a substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that the AMC/RO complied with the March 2007 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	The veteran underwent a septoplasty for his deviated nasal 
septum during his period of active service, and he 
currently experiences stuffiness and has undergone 
recurrent surgeries to rectify this problem; the only 
competent medical opinion of record suggests that the 
veteran's current post-operative residuals of a deviated 
nasal septum are as likely as not related to his period of 
active service.

2.	The veteran's service treatment records reflect that he 
had sinus congestion during his period of active service, 
and he currently carries a diagnosis of chronic, recurring 
sinusitis; the only competent medical opinion of record 
establishes that the current sinusitis is at least as 
likely as not related to his period of active service. 


CONCLUSIONS OF LAW

1.	Service connection for post-operative residuals of a 
deviated nasal septum, to include stuffiness, is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008). 

2.	Service connection for sinusitis is warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
post-operative residuals of a deviated nasal septum and 
sinusitis is warranted, and therefore, a further discussion 
of the VCAA duties is unnecessary at this time.  




II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, 7 Vet. App. at 505 ("When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact 'incurred' during the veteran's 
service, or by evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
As stated in his July 2003 NOD and his March 2008 
correspondence, the veteran essentially maintains that he 
began to have problems with his nasal septum and sinusitis 
during his period of active service, and more specifically, 
that these issues resulted from military training when an 
object struck him in the nose.  

Turing to the evidence of record, as reflected in the 
veteran's January 1990 Report of Medical Examination for 
Enlistment, he received a normal clinical evaluation of the 
nose, sinuses, ears and throat.  In his companion Report of 
Medical History, the veteran stated that he was in excellent 
health, but noted that he had had a bilateral middle ear 
infection, which had resolved.  

A February 1992 CT scan of the sinuses discloses that the 
veteran had minimal mucoperosteal thickening in the right 
ethmoid sinus, with a slight narrowing of the left 
infundibulum.

A March 1992 Inpatient Treatment Record Cover Sheet indicates 
that the veteran had a deviated nasal septum and a right 
osteomeatal obstruction for which he underwent a septoplasty, 
functional endoscopic sinus surgery (with partial excision of 
ethmoid) and a right middle turbiectomy.  A July 1992 service 
treatment record notes that the veteran had episodic mild 
congestion as well as symptoms possibly due to sinus 
congestion.  

As reflected in his March 1994 Report of Medical Examination 
for Separation, the veteran received a normal clinical 
evaluation of the sinuses, nose, throat and ears.  In his 
accompanying Report of Medical History, the veteran noted 
that he had a cold, and indicated that he had experienced 
ear, nose or throat trouble for approximately 3.5 years in 
addition to having incurred a head injury.  He further 
conveyed that he had undergone a septoplasty in 1992 to 
correct his sinus problem, which he described as clogged and 
small nasal passages, as well as ear infections.  

Post-service private medical records recognize that the 
veteran had a septoplasty during his period of active service 
and further reveal that the veteran complained of having a 
blocked nose in July 1996.  He received a diagnosis of 
turbinate hypertrophy in August 1996 and June 2004.  Other 
records reveal that the veteran had acute sinusitis with 
chronic nasal obstruction in July 2005.  He underwent another 
septoplasty and interior turbinate excision as recently as 
August 2005.

In May 2007 the veteran underwent a VA ENT examination.  
Based on his review of the claims file, the clinician 
observed that the veteran had a history of a deviated nasal 
septum with recurrent surgeries, to include rhinoplasty and 
septoplasty, as well as chronic sinusitis manifested by 
tenderness in the bilateral temple and frontal areas.  After 
conducting a physical examination, the clinician diagnosed 
the veteran with status post-septoplasty, rhinoplasty and 
sinus debridement with post-surgical residuals of stuffiness, 
in addition to sinusitis intermittently.  As for the question 
of whether the veteran's current nasal septum condition and 
sinusitis were casually related to his active service, the 
examiner noted, in a very confusing and convoluted manner, 
that the veteran had received treatment for both disorders 
and that "[t]hese conditions had started without any injury 
or disease or specific event during the service time," and 
that "it is at least as likely as not."  

At his May 2006 Travel Board hearing the veteran described 
having recurring sinus problems manifested by swelling and 
necessary removal of uvula.  Hearing Transcript at 15-16.  
Since his service discharge, the veteran reported that he has 
undergone numerous sinus surgeries, and ever since his in-
service surgery he has experienced sinus problems.  Hearing 
Transcript at 16-17.  The veteran reported that he 
experiences sinusitis approximately three times yearly, and 
that physicians prescribe him antibiotics to remedy the 
problem.  Hearing Transcript at 18-19.  

b. Discussion
Taking into consideration the benefit of the doubt doctrine, 
the Board finds that the evidence preponderates in the 
veteran's favor with respect to both of his service 
connection claims.  In particular, the record clearly 
reflects that the veteran currently experiences post-
operative residuals of his deviated nasal septum, namely 
interference with breathing through the nose due to 
stuffiness, as well as repeated surgeries to correct the 
problem.  He also has a current diagnosis of chronic, 
recurrent sinusitis.  In addition, his service treatment 
records demonstrate that he received medical care for sinus 
problems and underwent a septoplasty for a deviated nasal 
septum during service, which weighs in favor of both claims.  
Finally, the only competent medical evidence of record with 
respect to a link, or medical nexus, between the veteran's 
current sinus maladies and the conditions treated in service, 
namely, the May 2007 VA ENT examination report, weighs in 
favor of the claims.  Although the Board notes the very 
awkward wording of this opinion that was prepared following a 
prior remand, the clinician did indicate that the veteran 
developed his current nasal and sinus problems during his 
period of active service.  No contrary unfavorable medical 
evidence exists in the record concerning nexus.  
Consequently, having satisfied all three elements of a 
service connection claim, service connection for both post-
operative residuals of a deviated nasal septum and sinusitis 
is granted on the basis of reasonable doubt.  


ORDER

Service connection for post-operative residuals of a deviated 
nasal septum is granted.

Service connection for sinusitis is granted.


REMAND

As discussed in the Introduction above, the AMC/RO granted, 
in a November 2007 rating decision, service connection for a 
back disability, assigning a rating of 10 percent effective 
from October 19, 2002.  The veteran thereafter timely 
submitted an NOD with respect to that determination.  38 
C.F.R. § 20.201.  Because the AMC/RO has not yet issued an 
SOC in relation to the effective date assigned, or addressed 
whether the NOD raises new secondary service connection 
claims or is challenging the rating already assigned, a 
remand for such action is necessary.  See Manlincon, 12 Vet. 
App. at 240-41.

Accordingly, this case is REMANDED for the following action:

1. The AMC/RO should issue a Statement 
of the Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date 
earlier than October 19, 2002, for the 
grant of service connection for the 
lumbar spine disability.  The AMC/RO 
should also address whether the NOD 
raises new secondary service connection 
claims or is challenging the rating 
already assigned.  

The Statement of the Case should 
include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a 
substantive appeal. 38 C.F.R. § 
20.302(b) (2008).

2. The case should then be returned to 
the Board for further appellate 
consideration only if an appeal is 
properly perfected by the filing of a 
timely substantive appeal.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


